Exhibit 10.1

 

Execution Version

 

Sanchez Energy Corporation

 

$500,000,000 7.25% Senior Secured First Lien Notes due 2023

 

Purchase Agreement

 

February 7, 2018

 

Citigroup Global Markets Inc.
as Representative of the several Initial Purchasers

listed in Schedule 1 hereto

388 Greenwich Street
New York, New York 10013

 

Ladies and Gentlemen:

 

Sanchez Energy Corporation, a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $500 million principal amount of its 7.25% Senior Secured
First Lien Notes due 2023 (the “Notes”).  The Notes will be issued pursuant to
an Indenture to be dated as of February 14, 2018 (the “Indenture”), among the
Company, the guarantors listed in Schedule 2 hereto (the “Guarantors” and,
together with the Company, the “Issuers”), Delaware Trust Company, as trustee
(the “Trustee”), and Royal Bank of Canada, as collateral trustee (the
“Collateral Trustee”), and will be guaranteed on a senior secured basis by each
of the Guarantors (the “Guarantees” and, together with the Notes, the
“Securities”).

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Issuers have prepared a preliminary offering
memorandum dated February 6, 2018 (the “Preliminary Offering Memorandum”), and
will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this Agreement.  The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement.  Unless stated to the
contrary, any references herein to the terms “Preliminary Offering Memorandum”,
“Time of Sale Information” and “Offering Memorandum” shall be deemed to refer to
and include any information filed under the Securities Exchange Act of 1934, as
amended (together with the rules and regulations of the Securities and Exchange
Commission (the “Commission”) promulgated thereunder, the “Exchange Act”), prior
to the Time of Sale (as defined below) and incorporated by reference therein,
and any references herein to the terms “amend”, “amendment” or “supplement” with
respect to the Offering Memorandum shall be deemed to refer to and include any
information filed under the Exchange Act subsequent to the Time of Sale that is
incorporated by reference therein.  All references in this Agreement to
financial statements and schedules and other information which is “contained,”
“included” or “stated” (or other references of like import) in the Time of Sale
Information (including the Preliminary Offering Memorandum) or Offering
Memorandum shall be deemed to mean and include all such financial statements and
schedules and other information which are incorporated by reference in the Time
of Sale Information or Offering Memorandum, as the case may be. Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Preliminary Offering Memorandum.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Preliminary Offering Memorandum, as supplemented and amended by
the written communications listed on Annex A hereto (collectively, the “Time of
Sale Information”), shall have been prepared.

 

Proceeds from the issuance of the Securities will be used to repay outstanding
borrowings under the Company Credit Facility (as defined below), for general
corporate purposes and to pay related fees and expenses.

 

--------------------------------------------------------------------------------


 

Pursuant to:

 

a)             a collateral trust agreement that will be entered into as of the
Closing Date among the Company, the Guarantors party thereto from time to time,
the Collateral Trustee, the Trustee and the administrative agent for the Company
Credit Facility (“Collateral Trust Agreement”);

 

b)             deeds of trust and mortgages (collectively, the “Mortgages”)
encumbering the interests of the Company and the Guarantors party thereto in
certain real property (each such property, a “Mortgaged Property” and,
collectively, the “Mortgaged Properties”), to be made and delivered by the
Company and other Guarantors party thereto as required by the Indenture in favor
of the Collateral Trustee, or in the case of certain existing Mortgages,
assigned to the Collateral Trustee; and

 

c)              all of the foregoing, as well as all security agreements, pledge
agreements, collateral assignments or other grants or transfers for security
executed and delivered by the Company or any Guarantor creating (or purporting
to create) a priority lien upon Collateral (as defined below) in favor of the
Collateral Trustee in respect of initial and future liens (the “Collateral
Documents”),

 

the respective obligations of the Company and any Guarantor under the Indenture
and the Securities will be secured by first-priority liens on the Collateral
described in the Indenture and set forth in the respective Collateral Document.

 

Prior to or concurrently with the issuance of the Securities at the Time of
Sale, the Company will amend and restate the Company Credit Facility (such
amendment and restatement, the “Credit Facility Amendment”). For the purposes of
this Agreement, the term “Collateral” shall have the meaning assigned to such
term under the heading “Description of Notes” in the Time of Sale Information
and the Offering Memorandum.

 

The issuance and sale of the Notes (including the Guarantees) and the payment of
transaction costs are collectively referred to herein as the “Transactions.”
This Agreement, the Securities, the Indenture, the Collateral Trust Agreement,
the Credit Facility Amendment and the Collateral Documents are collectively
referred to as the “Transaction Documents.”

 

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

 

1.             Purchase and Resale of the Notes.  (a)  The Issuers agree to
issue and sell the Notes (including the Guarantees) to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Notes (including
the Guarantees) set forth opposite such Initial Purchaser’s name in Schedule 1
hereto at a price equal to 97.473% of the principal amount thereof plus accrued
interest from February 14, 2018 to the Closing Date.  The Issuers will not be
obligated to deliver any of the Notes (including the Guarantees) except upon
payment for all the Notes (including the Guarantees) to be purchased as provided
herein.

 

(b)           The Issuers understand that the Initial Purchasers intend to offer
the Securities for resale on the terms set forth in the Time of Sale
Information.  Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)            it is a qualified institutional buyer within the meaning of
Rule 144A under the Securities Act (a “QIB”) and an accredited investor within
the meaning of Rule 501(a) under the Securities Act;

 

(ii)           it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act; and

 

2

--------------------------------------------------------------------------------


 

(iii)          it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:

 

(A)          within the United States to persons whom it reasonably believes to
be QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or

 

(B)          in accordance with the restrictions set forth in Annex C hereto.

 

(c)           Each Initial Purchaser acknowledges and agrees that the Issuers
and, for purposes of the opinions to be delivered to the Initial Purchasers
pursuant to Sections 6(i) and 6(j), counsel for the Issuers and counsel for the
Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of the Initial Purchasers, and compliance by the
Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.

 

(d)           The Issuers acknowledge and agree that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser in
the manner contemplated by the Time of Sale Information and the Offering
Memorandum and that any such affiliate may offer and sell Securities purchased
by it to or through any Initial Purchaser.

 

(e)           The Issuers acknowledge and agree that the Initial Purchasers and
the Representative are acting solely in the capacity of an arm’s length
contractual counterparty to the Issuers with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Company, the Guarantors or any other person.  Additionally,
neither the Representative nor any other Initial Purchaser is advising the
Company, the Guarantors or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction.  The Company and the
Guarantors shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Issuers with respect thereto.  Any review by the Representative
or any Initial Purchaser of the Company, the Guarantors, and the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Representative or such Initial
Purchaser, as the case may be, and shall not be on behalf of the Company, the
Guarantors or any other person.

 

2.             Payment and Delivery.  (a)  Payment for and delivery of the
Securities will be made at the offices of Latham & Watkins LLP at 10:00 A.M.,
New York City time, on February 14, 2018 or at such other time or place on the
same or such other date, not later than the fifth business day thereafter, as
the Representative and the Company may agree upon in writing.  The time and date
of such payment and delivery is referred to herein as the “Closing Date.”

 

(b)           Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Representative against delivery to the nominee of The Depository Trust Company,
for the account of the Initial Purchasers, of one or more global notes
representing the Notes (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities to the Initial
Purchasers duly paid by the Company.  The Global Note will be made available for
inspection by the Representative not later than 10:00 A.M., New York City time,
on the business day prior to the Closing Date.

 

3.             Representations and Warranties of the Company and the
Guarantors.  The Company and the Guarantors jointly and severally represent and
warrant to each Initial Purchaser that as of the date hereof and as of the
Closing Date (references in this Section 3 to the “Offering Memorandum” are to
(x) the Time of Sale Information in the case of representations and warranties
made as of the date hereof and (y) the Offering Memorandum and the Time of Sale
Information in the case of representations and warranties made as of the Closing
Date):

 

3

--------------------------------------------------------------------------------


 

(a)           Preliminary Offering Memorandum, Time of Sale Information and
Offering Memorandum.  The Preliminary Offering Memorandum, as of its date, did
not, the Time of Sale Information, at the Time of Sale, did not, and at the
Closing Date, will not, and the Offering Memorandum, as of its date (as amended
or supplemented in accordance with Section 4(b), as applicable) and as of the
Closing Date, will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company and the Guarantors make no representation or warranty
with respect to any statements or omissions made solely in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, the Time of Sale
Information or the Offering Memorandum.

 

(b)           Additional Written Communications.  The Issuers (including their
agents and representatives, other than the Initial Purchasers in their capacity
as such) have not prepared, made, used, authorized, approved or referred to and
will not prepare, make, use, authorize, approve or refer to any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Issuers or their agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c).  Each such Issuer Written Communication, when
taken together with the Time of Sale Information, did not, and at the Closing
Date will not, contain (i) any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading and
(ii) any information that conflicted, conflicts or will conflict with the
information contained in this Agreement; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
each such Issuer Written Communication solely in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in any Issuer Written Communication. The documents incorporated or deemed to be
incorporated by reference in the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum at the time they were or hereafter
are filed with the Commission complied and will comply in all material respects
with the requirements of the Exchange Act (the “Incorporated Documents”).  Each
such Incorporated Document, when taken together with the Time of Sale
Information, did not as of the Time of Sale, and at the Closing Date will not,
contain any untrue statement of material fact or omit to state a material fact
necessary in order to make the statement therein, in light of the circumstances
under which they were made, not misleading.

 

(c)           Eligible for Resale.  The Securities are eligible for resale
pursuant to Rule 144A and there are no securities of the Issuers that are listed
on a national securities exchange registered under Section 6 of the Exchange Act
or that are quoted in a United States automated interdealer quotation system of
the same class within the meaning of Rule 144A as the Securities.

 

(d)           Financial Statements.

 

(i)            The financial statements and the related notes thereto included
in each of the Preliminary Offering Memorandum, the Time of Sale Information and
the Offering Memorandum present fairly in all material respects the financial
position of the Company and its Subsidiaries (as defined below) as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified; such financial statements have been prepared in
conformity with U.S. generally accepted accounting principles (“GAAP”) applied
on a consistent basis throughout the periods covered and in compliance with
Regulation S-X (“Regulation S-X”) under the Exchange Act; the other financial
information included in each of the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum has been derived from the
accounting records of the Company and its Subsidiaries and presents fairly the
information shown thereby. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in each of the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum
fairly presents the information called for in all material respects and is
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

4

--------------------------------------------------------------------------------


 

(ii)           The pro forma financial information included in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum has been prepared in accordance with the Commission’s rules and
guidelines with respect to pro forma financial information and the assumptions
used in the preparation of the pro forma and adjusted financial information
included in the Offering Memorandum are reasonable, and the adjustments used
therein are appropriate to give effect to the transactions or circumstances
referred to therein.

 

(e)           No Material Adverse Change.  Since the date of the most recent
financial statements of the Company included in each of the Time of Sale
Information and the Offering Memorandum (i) other than in connection with the
Transactions or as described in the Time of Sale Information, there has not been
any material reduction in the capital stock or material increase of long-term
debt of the Company or any of the Subsidiaries, or any dividend or distribution
of any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock other than in respect of its outstanding shares of
preferred stock described in the Time of Sale Information and the Offering
Memorandum, or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, properties,
rights, assets, management, financial position, results of operations of the
Company and the Subsidiaries taken as a whole; (ii) other than in connection
with the Transactions or as described in the Time of Sale Information, neither
the Company nor any of the Subsidiaries has entered into any transaction or
agreement that is material to the Company and the Subsidiaries taken as a whole
or incurred any liability or obligation, direct or contingent, that is material
to the Company and the Subsidiaries taken as a whole; (iii) neither the Company
nor any of the Subsidiaries has sustained any material loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor disturbance or dispute or any action,
order or decree of any court or arbitrator or governmental or regulatory
authority and (iv) there has not been any material adverse change in the ability
of the Company or the Guarantors to consummate the Transactions on a timely
basis, except as otherwise disclosed in the Time of Sale Information.

 

(f)            Organization and Good Standing.  Attached as Exhibit A is a true
and complete list of each entity in which the Company has a direct or indirect
majority equity or voting interest (each, a “Subsidiary” and, together, the
“Subsidiaries”) and their jurisdictions of organization.  The Company does not
own or control, directly or indirectly, any corporation, association or other
entity other than the Subsidiaries. The Company and each of the Subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, rights, assets, management,
financial position, results of operations of the Company and the Subsidiaries
taken as a whole or on the performance by the Company and the Guarantors of
their obligations under the Transaction Documents (a “Material Adverse Effect”).

 

(g)           Capitalization.  The Company has an authorized capitalization as
set forth in each of the Time of Sale Information and the Offering Memorandum. 
All of the issued and outstanding equity interests of each Subsidiary have been
duly and validly authorized and issued, are fully paid and non-assessable
(except as non-assessability may be affected by Section 17-303, 17-607 and
17-804 of the Delaware Revised Uniform Limited Partnership Act, Section 18-607
and 18-804 of the Delaware Limited Liability Company Act or Section 101.206 or
101.613 of the Texas Business Organizations Code), have been issued in
compliance with federal and state securities laws, were not issued in violation
of any preemptive, right of first refusal, or similar right and, except as set
forth in the Offering Memorandum, are owned, directly or indirectly through
Subsidiaries, by the Company and, if so owned, free and clear of all liens
(other than security interests granted pursuant to the Credit Documents (as
defined below)).  Except as set forth in the Offering Memorandum, there are no
outstanding options, warrants or other rights to acquire or purchase, or
instruments convertible into or exchangeable for, any equity interests of the
Company or any of the Guarantors.

 

(h)           Due Authorization.  The Company and each of the Guarantors have
full right, power and authority to execute and deliver the Transaction Documents
(including, with respect to the Guarantors, when the Notes have been duly and
validly authenticated in accordance with the terms of the Indenture and, in the
case of the Notes, duly

 

5

--------------------------------------------------------------------------------


 

and validly paid for by and delivered to the Initial Purchasers in accordance
with the terms of this Agreement, the Guarantees) and to grant the liens and
security interests to be granted by it pursuant to the Indenture and the
Collateral Documents and to perform their respective obligations hereunder and
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby has been duly and
validly taken.

 

(i)            The Indenture.  The Indenture has been duly authorized by the
Company and each of the Guarantors and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding agreement of the Company and each of the Guarantors,
enforceable against the Company and each of the Guarantors in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability (collectively,
the “Enforceability Exceptions”). The Indenture conforms in all material
respects to the description thereof in the Offering Memorandum.

 

(j)            The Notes.  The Notes have been duly and validly authorized for
issuance and sale to the Initial Purchasers by the Company, and when issued,
authenticated in the manner provided for in the Indenture and delivered by the
Company against payment therefor by the Initial Purchasers in accordance with
the terms of this Agreement and the Indenture, the Notes will be in the form
contemplated by the Indenture and will be legally binding and valid obligations
of the Company, entitled to the benefits of the Indenture and enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by the Enforceability Exceptions.  The Notes, when
issued, authenticated and delivered as provided above, will conform in all
material respects to the description thereof in the Offering Memorandum.

 

(k)           The Guarantees.  The Guarantees have been duly and validly
authorized by each of the Guarantors and, when the Notes are issued,
authenticated in the manner provided for in the Indenture and delivered by the
Company against payment by the Initial Purchasers in accordance with the terms
of this Agreement and the Indenture, will be evidenced by the Indenture as
contemplated by the Indenture and will be legally binding and valid obligations
of the Guarantors, entitled to the benefits of the Indenture, enforceable
against each of them in accordance with their terms, except that enforceability
thereof may be limited by the Enforceability Exceptions.  The Guarantees, when
the Notes are issued, authenticated and delivered, will conform in all material
respects to the description thereof in the Offering Memorandum.

 

(l)            Purchase Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company and each of the Guarantors.

 

(m)          Company Credit Facility.  On the Closing Date, the Credit Facility
Amendment will have been duly authorized, executed and delivered by the Company
and each of the Guarantors and will constitute a valid and legally binding
agreement of the Company and each of the Guarantors, enforceable against the
Company and each of the Guarantors, in accordance with its terms, subject to the
Enforceability Exceptions.

 

(n)           Collateral Documents and Collateral Trust Agreement.  Each of the
Collateral Documents and the Collateral Trust Agreement has been duly authorized
by the Company and each of the Guarantors, to the extent a party thereto, and on
the Closing Date, each of the Collateral Documents and the Collateral Trust
Agreement will be duly executed and delivered by the Company and each of the
Guarantors (other than the Mortgages, which will be duly executed and delivered
by the Company and each of the Guarantors, to the extent a party thereto, on or
before the date that is sixty (60) days from the Closing Date), to the extent a
party thereto, and, when duly executed and delivered in accordance with its
terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and each of the Guarantors, to the extent a
party thereto, enforceable against the Company and each of the Guarantors, to
the extent a party thereto, in accordance with its terms, subject to the
Enforceability Exceptions and, to the extent of the liens granted thereunder, to
the Permitted Exceptions and Permitted Liens (each as defined below).

 

(o)           Descriptions of the Transaction Documents.  Each Transaction
Document conforms in all material respects to the description thereof contained
in each of the Time of Sale Information and the Offering Memorandum.

 

6

--------------------------------------------------------------------------------


 

(p)           Collateral Documents, Financing Statements and Collateral.

 

(i)            Upon execution and delivery, the Mortgages will be effective to
grant a legal, valid and enforceable mortgage lien or security title and
security interest on all of the Mortgaged Properties.  When the Mortgages are
duly recorded in the proper recorders’ offices or appropriate public records and
the mortgage recording fees and taxes in respect thereof are paid and compliance
is otherwise had with the formal requirements of state law, applicable to the
recording of real estate mortgages generally, each such Mortgage shall
constitute a validly perfected and enforceable first-priority lien or security
title and security interest in the related Mortgaged Property constituting
Collateral for the benefit of the Collateral Trustee for the benefit of the
Priority Lien Secured Parties (as defined in the Collateral Trust Agreement),
subject only to Permitted Liens (as defined below) or liens and encumbrances
expressly set forth as an exception to the policies of title insurance, if any,
obtained to insure the lien of each Mortgage with respect to each of the
Mortgaged Properties and any state of facts which a survey, inspection or title
search of the Mortgaged Properties would disclose that do not, and would not
reasonably be expected to, materially detract from the value of any of the
Mortgaged Properties or materially interfere with the use thereof (such
encumbrances and exceptions, the “Permitted Exceptions”), and to the
Enforceability Exceptions;

 

(ii)           Upon due and timely filing and/or recording of the financing
statements and Mortgages, as applicable, with respect to the Collateral
described in the Collateral Documents and the equipment and fixtures described
in the Mortgages (the “Personal Property Collateral”), the security interests
granted thereby will constitute valid, perfected first-priority liens and
security interests in the Personal Property Collateral, to the extent such
security interests can be perfected by the filing and/or recording, as
applicable, of financing statements and Mortgages for the benefit of the
Collateral Trustee for the benefit of the Priority Lien Secured Parties, subject
only to liens expressly permitted to be incurred or exist on the Collateral
under the Indenture (“Permitted Liens”) and the Permitted Exceptions; and

 

(iii)          The Company and its Subsidiaries collectively own, have rights in
or have the power and authority to collaterally assign rights in the Collateral,
free and clear of any liens other than the Permitted Exceptions and the
Permitted Liens.

 

(q)           No Violation or Default.  None of the Company or any of the
Subsidiaries is in (in the case of the Subsidiaries that are not Guarantors,
material) violation of its charter or by-laws or similar organizational
documents and none of the Company or any of the Subsidiaries is: (i) in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any indenture (including the Indenture),
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of the Subsidiaries is a party or by which the Company
or any of the Subsidiaries is bound or to which any of the properties, rights or
assets of the Company or any of the Subsidiaries is subject; or (ii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (i) and (ii) above for any such default or violation that would
not, individually or in the aggregate, have a Material Adverse Effect.

 

(r)            No Conflicts.  None of the execution, delivery and performance by
the Company and each of the Guarantors of each of the Transaction Documents to
which each is a party (including, but not limited to, the filing of any
applicable fixture filings relating to the real property covered by the
Mortgages or the filing of any applicable financing statements pursuant to the
Collateral Documents), the issuance and sale of the Securities (including the
Guarantees), the grant and perfection of liens and security interests in the
Collateral pursuant to the Collateral Documents and the consummation of the
Transactions to be consummated on or after the date hereof and each of the
transactions contemplated by the Transaction Documents will (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any properties, rights or assets of the Company or
any of the Subsidiaries pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
the Subsidiaries is a party or by which the Company or any of the Subsidiaries
is bound or to which any of the properties, rights or assets of the Company or
any of the Subsidiaries is subject (other than any lien or encumbrance created
or imposed pursuant to the Collateral Documents or the collateral documents
relating to the Second Amended and Restated Credit Agreement (as amended,
restated, modified, renewed, refunded, replaced or refinanced from time to time,
the “Company Credit Facility” and, together with all other documents related to
such Company Credit Facility, the “Company Credit Documents”) dated as of
June 30, 2014, among the Company, the lenders party thereto, Royal Bank of
Canada as the administrative agent, Capital One, National Association as the
syndication agent, Compass Bank and SunTrust Bank as co-documentation agents and
RBC Capital Markets as sole

 

7

--------------------------------------------------------------------------------


 

lead arranger and sole book runner (the Company Credit Facility, together with
(i) the First Lien Credit Agreement (as amended, restated, modified, renewed,
refunded, replaced or refinanced from time to time), dated as of March 1, 2017,
among SN EF UnSub, LP (“SN UnSub”), JP Morgan Chase Bank, N.A., as the
administrative agent and collateral agent, and the lenders party thereto (the
“SN UnSub Credit Facility”), and (ii) any other debt instruments relating to
“Non-Recourse Debt” identified in the Offering Memorandum under
“Capitalization,” being referred to herein as the “Credit Facilities” and the
Company Credit Documents, together with all other documents related to the SN
UnSub Credit Facility and debt under clause (ii) above, being referred to herein
as the “Credit Documents”), (ii) result in any violation of the provisions of
the charter or by-laws or similar organizational documents of the Company or any
of the Subsidiaries or (iii) assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, result
in the violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (i) and (iii) above, for any such conflict,
breach, violation, default, lien, charge or encumbrance that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(s)            No Consents Required.  Assuming the accuracy of the
representations and warranties of the Initial Purchasers in Section 1(b) of this
Agreement (including Annex C hereto) and their compliance with their agreements
set forth therein, no consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
and each of the Guarantors of each of the Transaction Documents to which each is
a party, the issuance and sale of the Notes (including the Guarantees), the
grant and perfection of liens and security interests in the Collateral pursuant
to the Mortgages and the Collateral Documents, and the consummation of the
Transactions to be consummated on or after the date hereof and each of the
transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
(i) as may be required under applicable state or foreign securities laws in
connection with the purchase and resale of the Securities by the Initial
Purchasers, (ii) that have been obtained, (iii) the filing of the Mortgages and
the filing of any applicable financing statements pursuant to the Indenture or
the Collateral Documents, or (iv) such other consents, approvals,
authorizations, orders and registrations or qualifications the failure of which
to obtain would not, individually or in the aggregate, have a Material Adverse
Effect.

 

(t)            Legal Proceedings.  Except as described in each of the Time of
Sale Information and the Offering Memorandum, there are no legal, governmental
or regulatory investigations, actions, suits or proceedings (including, without
limitation, with respect to any actual or alleged exposure to asbestos or any
other hazardous or toxic substances or wastes, pollutants or contaminants)
pending to which the Company or any of the Subsidiaries is or may be a party or
to which any property of the Company or any of the Subsidiaries is or may be the
subject that, individually or in the aggregate, if determined adversely to the
Company or any of the Subsidiaries, could reasonably be expected to have a
Material Adverse Effect; and no such investigations, actions, suits or
proceedings are to the best knowledge of the Company and each of the
Subsidiaries, threatened or contemplated by any governmental or regulatory
authority or by others.

 

(u)           Independent Accountants.  Each public accounting firm, who has
certified certain financial statements of the Company and its Subsidiaries, is
an independent public accountant with respect to the Company and its
Subsidiaries within the meaning of Rule 101 of the Code of Professional Conduct
of the American Institute of Certified Public Accountants and its
interpretations and rulings thereunder.

 

(v)           Title to Real and Personal Property.  The Company and the
Subsidiaries own, lease or license all real and personal property that are
material to the respective businesses of the Company and the Subsidiaries except
such as would not, individually or in the aggregate, have a Material Adverse
Effect.  The Company and the Subsidiaries have good and marketable title to all
real property owned by them and good title to all personal property owned by
them, in each case free and clear of all liens, encumbrances, claims and defects
and imperfections of title except those that (i) do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries, (ii) secure the Company Credit Facility or the SN UnSub Credit
Facility, (iii) are described in the Offering Memorandum, (iii) are permitted by
the Indenture and the Company Credit Facility, (iv) could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(v) are set forth in that certain Joint Development Agreement filed as
Exhibit 10.9 to the Company’s Quarterly Report on Form 10-Q for the quarter
ended March 31, 2017.

 

8

--------------------------------------------------------------------------------


 

(w)          Title to Intellectual Property.(i) The Company and the Guarantors
own or possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark, trade name, and service mark
registrations and applications thereof, copyrights, domain names, licenses and
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) and all other
U.S. and foreign intellectual property rights (collectively, “Intellectual
Property”) necessary for the conduct of their respective businesses; (ii) to the
knowledge of the Company and the Guarantors, the conduct of their respective
businesses does not infringe, misappropriate, or otherwise violate in any
material respect any Intellectual Property rights of others; (iii) the Company
and the Guarantors have not received any written notice alleging or threatening
any claim of infringement, misappropriation, or other violation of any
Intellectual Property rights of others; and (iv) to the best knowledge of the
Company and the Guarantors, the Intellectual Property owned by the Company and
the Guarantors is not being infringed, misappropriated or otherwise violated by
any third party, except where such lack of ownership or possession,
infringement, misappropriation or violation could not reasonably be expected to
have a Material Adverse Effect.

 

(x)           No Undisclosed Relationships.  No relationship, direct or
indirect, exists between or among the Company or its Subsidiaries, on the one
hand, and the directors, officers, stockholders or other affiliates of the
Company or any of its Subsidiaries, on the other, that would be required by the
Securities Act to be described in a registration statement to be filed with the
Commission and that is not so described in each of the Time of Sale Information
and the Offering Memorandum. There are no outstanding loans, advances (except
advances for business expenses in the ordinary course of business) or guarantees
of indebtedness by the Company or any affiliate of the Company to or for the
benefit of any of the officers or directors of the Company or any affiliate of
the Company or any of their respective family members and no such loans,
advances or guarantees violate the Sarbanes Oxley Act (as defined below).

 

(y)           Investment Company Act.  None of the Company or any of its
Subsidiaries is, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in each of
the Time of Sale Information and the Offering Memorandum none of them will be,
an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder.

 

(z)           No Event of Default.  No event of default exists under any
contract, indenture (including the Indenture), mortgage, loan agreement, note,
lease or other agreement or instrument constituting Indebtedness (as defined in
the Indenture) of the Company or any of the Subsidiaries (except in the case of
Subsidiaries that are not Guarantors, as disclosed by the Company to the
Representative).

 

(aa)         Taxes.  The Company and the Guarantors have paid all federal,
state, local and foreign taxes and filed all tax returns required to be paid or
filed through the date hereof; and there is no tax deficiency that has been, or
could reasonably be expected to be, asserted against the Company or any of the
Subsidiaries or any of their respective properties or assets, except such
failure to pay or file or deficiencies that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(bb)         Licenses and Permits.  The Company and the Subsidiaries possess all
licenses, sub-licenses, certificates, permits and other authorizations issued
by, and have made all declarations and filings with, the appropriate federal,
state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in each of the Time of Sale
Information and the Offering Memorandum, except where the failure to possess or
make the same would not, individually or in the aggregate, have a Material
Adverse Effect; and neither the Company nor any of the Subsidiaries has received
notice of any revocation or modification of any such license, sublicense,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course, except as would not have a Material Adverse Effect.

 

(cc)         No Labor Disputes.  No labor disturbance by or dispute with
employees of the Company or any of the Subsidiaries exists or, to the best
knowledge of the Company and each of the Guarantors, is contemplated or
threatened, and neither the Company nor any Guarantor is aware of any existing
or imminent labor disturbance by, or dispute with, the employees of any of the
Company’s or any of the Subsidiaries’ principal suppliers, contractors or
customers, except as would not have a Material Adverse Effect.  None of the
Company or any of the Guarantors

 

9

--------------------------------------------------------------------------------


 

has received any notice of cancellation or termination with respect to any
collective bargaining agreement to which it is a party.

 

(dd)         Compliance with Environmental Laws. (i) Except as referenced in
each of the Time of Sale Information and the Offering Memorandum: the Company
and the Subsidiaries (x) are, and at all prior times were, in compliance with
any and all federal, state, local and foreign laws, rules, regulations,
requirements, decisions and orders relating to the protection of human health or
safety, the environment, natural resources, hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”),
(y) have received and are in compliance with all permits, licenses, certificates
or other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (z) have not
received written notice of any actual or potential liability under or relating
to any Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, and (ii) there are no costs
or liabilities associated with Environmental Laws of or relating to the Company
or the Subsidiaries, except in the case of each of (i) and (ii) above, for any
such failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability, as would not, individually or in the aggregate,
have a Material Adverse Effect; and (iii) except as referenced in each of the
Time of Sale Information and the Offering Memorandum or as would not,
individually or in the aggregate have a Material Adverse Effect, (x) there are
no proceedings that are pending, or that are known to be contemplated, against
the Company or any of the Subsidiaries under any Environmental Laws in which a
governmental entity is also a party, (y) the Company and the Subsidiaries are
not aware of any issues regarding compliance with Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a material effect on the capital expenditures,
earnings or competitive position of the Company and the Subsidiaries, and
(z) none of the Company and the Subsidiaries anticipates material capital
expenditures as a result of any Environmental Laws.

 

(ee)         Compliance with ERISA.  Except as would not, individually or in the
aggregate, have a Material Adverse Effect, (i) each employee benefit plan,
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), for which the Company or any member of its
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
other than a “multiemployer plan” as defined in Section 4001(a)(3) of ERISA
(each, a “Plan”) is in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred within the last
six years with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no failure
to satisfy the “minimum funding standard” or “minimum funding contribution” (as
such terms are defined in Section 412 or 430 of the Code or Section 302 of
ERISA), whether or not waived, has occurred or is reasonably expected to occur;
(iv) no “reportable event” (within the meaning of Section 4043(c) of ERISA) has
occurred within the last six years or is reasonably expected to occur; and
(v) neither the Company nor any member of the Controlled Group has incurred
within the last six years, nor reasonably expects to incur, any liability under
Title IV of ERISA (other than employer contributions and premiums to the PBGC,
in the ordinary course and without default) in respect of a Plan or in respect
of any “multiemployer plan,” within the meaning of Section 4001(a)(3) of ERISA.

 

(ff)          Insurance.  Except as described in each of the Time of Sale
Information and the Offering Memorandum, the Company and the Guarantors have
insurance covering their respective properties, operations, personnel and
businesses, including business interruption insurance, which insurance is in
amounts and insures against such losses and risks as are adequate, as reasonably
determined by the Company, to protect the Company and the Guarantors and their
respective businesses; and none of the Company or any of the Guarantors has
(i) received written notice from any insurer or agent of such insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance or (ii) any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage at reasonable cost from similar insurers
as may be necessary to continue its business.

 

10

--------------------------------------------------------------------------------


 

(gg)         No Unlawful Payments.  None of the Company or any of its
Subsidiaries nor, to the knowledge of the Company and each of the Guarantors,
any director, officer, agent, employee or other person associated with or acting
on behalf of the Company or any of its Subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”) or any applicable
law or regulation implementing the OECD Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions, or committed an
offence under the Bribery Act 2010 of the United Kingdom, as amended, or any
other applicable anti-bribery or anti-corruption law; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment. The Company and
its Subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anticorruption laws.

 

(hh)         Compliance with Money Laundering Laws.  The operations of the
Company and its Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company and each of the Guarantors, threatened.

 

(ii)           Compliance with Sanctions Laws.  Neither the Company, nor any of
its Subsidiaries nor, to the knowledge of the Company or any of the Guarantors,
any director, officer, agent, employee or affiliate of the Company, or any of
its Subsidiaries (i) is, or is controlled or 50% or more owned by or is acting
on behalf of, an individual or entity that is, currently subject to any
sanctions administered or enforced by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) or other relevant
sanctions authority (collectively, “Sanctions” and such persons, “Sanction
Persons”) or (ii) will, directly or indirectly, use the proceeds of this
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person in any manner that will result
in a violation of any economic Sanctions by, or could result in the imposition
of Sanctions against, any person (including any person participating in this
offering, whether as initial purchaser, advisor, investor or otherwise). Neither
the Company, nor any of its Subsidiaries nor, to the knowledge of the Company or
any of the Guarantors, any director, officer, agent, employee or affiliate of
the Company or any of its Subsidiaries, is a person that is, or is 50% or more
owned or otherwise controlled by a person that is located, organized or resident
in a country or territory that is, or whose government is, the subject of
Sanctions that broadly prohibit dealings with that country or territory
(including without any limitation, Crimea, Cuba, Iran, North Korea, Sudan, and
Syria) (collectively, “Sanctioned Countries” and each, a “Sanctioned Country”).
Neither the Company, nor any of its Subsidiaries has engaged in any dealings or
transactions with or for the benefit of a Sanctioned Person, or with or in a
Sanctioned Country, in the preceding three years, nor does the Company, or any
of its Subsidiaries have any plans to increase its dealings or transactions with
Sanctioned Persons, or with or in Sanctioned Countries.

 

(jj)           Compliance with USA Patriot Act.  In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Company and the Guarantors, which information may include the name and address
of their respective clients, as well as other information that will allow the
Initial Purchasers to properly identify their respective clients.

 

(kk)         Solvency.  On and immediately after the Closing Date, the Company
and the Guarantors (after giving effect to the Transactions to be consummated on
or after the date hereof and the other transactions related thereto as described
in each of the Time of Sale Information and the Offering Memorandum) will be
Solvent.  As used in this paragraph, the term “Solvent” means, with respect to a
particular date, that on such date (i) the present fair market value (or present
fair saleable value) of the assets of the Company and the Guarantors are not
less than

 

11

--------------------------------------------------------------------------------


 

the total amount required to pay the liabilities of the Company and the
Guarantors on their total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured; (ii) assuming consummation of
the issuance of the Securities as contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, the Company and the Guarantors are
not incurring debts or liabilities beyond their ability to pay as such debts and
liabilities mature; and (iii) the Company and the Guarantors are not engaged in
any business or transaction, and does not propose to engage in any business or
transaction, for which their property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which the Company and the Guarantors are engaged.

 

(ll)                                  No Restrictions on Subsidiaries.  Except
as provided in the Credit Documents and the Company’s existing indentures dated
June 13, 2013 and June 27, 2014, respectively, as they may be amended or
supplemented from time to time, no Subsidiary is currently prohibited, directly
or indirectly, under any agreement or other instrument to which it is a party or
is subject, from paying any dividends to the Company, from making any other
distribution on such Subsidiary’s capital stock, from repaying to the Company
any loans or advances to such Subsidiary from the Company or from transferring
any of such Subsidiary’s properties or assets to the Company or any other
Subsidiary of the Company, except for any such restrictions that will be
permitted by the Indenture.

 

(mm)                  No Broker’s Fees.  None of the Company or any of its
Guarantors is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
any of them or any Initial Purchaser for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Securities.

 

(nn)                          Rule 144A Eligibility.  The Securities are
eligible for resale pursuant to Rule 144A and on the Closing Date, the
Securities will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system; and each of the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum, as of its
respective date, contains or will contain all the information that, if requested
by a prospective purchaser of the Securities, would be required to be provided
to such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities
Act.

 

(oo)                          No Integration.  None of the Company or any of its
Subsidiaries (as defined in Rule 501(b) of Regulation D) has, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(pp)                          No General Solicitation or Directed Selling
Efforts.None of the Company, the Guarantors or any of its affiliates or any
other person acting on its or their behalf (other than the Initial Purchasers,
as to which no representation is made) has (i) solicited offers for, or offered
or sold, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S under the Securities Act (“Regulation S”), and all such
persons have complied with the offering restrictions requirement of Regulation
S.  Neither the Company nor any of its affiliates has entered into, or will
enter into, any contractual arrangement with respect to the distribution of the
Securities except for this Agreement.

 

(qq)                          Securities Law Exemptions.  Assuming the accuracy
of the representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex C hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

 

(rr)                                No Stabilization.  Neither the Company nor
any of the Guarantors or any of their affiliates has taken, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.

 

12

--------------------------------------------------------------------------------


 

(ss)                              Margin Rules.  Neither the issuance, sale and
delivery of the Securities nor the application of the proceeds thereof by the
Company as described in each of the Time of Sale Information and the Offering
Memorandum will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors.

 

(tt)                                Forward-Looking Statements.  No
forward-looking statement (as described in the Time of Sale Information and the
Offering Memorandum under the caption “Cautionary Note Regarding Forward-Looking
Statements”) contained in any of the Time of Sale Information or the Offering
Memorandum has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

(uu)                          Statistical and Market Data.  The statistical and
market-related data and forward-looking statements included in the Offering
Memorandum are based on or derived from sources that the Company and the
Guarantors believe to be reliable and accurate in all material respects and
represent their good faith estimates that are made on the basis of data derived
from such sources. The Company has obtained the written consent to the use of
such data from such sources to the extent required or as would be required if
the offering of the Securities was being registered pursuant to the rules and
regulations of the Commission.

 

(vv)                          Accounting Controls.  The Company and its
Subsidiaries maintain systems of internal accounting controls sufficient to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including, but not limited to internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) interactive data in eXtensible Business
Reporting Language included or incorporated by reference in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum is prepared in accordance with the Commission’s rules and guidelines
applicable thereto.  The Company and the Guarantors are not aware of any
material weakness or significant deficiency in the Company’s internal controls
other than as described in each of the Time of Sale Information and the Offering
Memorandum.

 

(ww)                      Compliance with Applicable Provisions of the Sarbanes
Oxley Act.

 

(i)                                     The Company and its Subsidiaries have
established and maintain and evaluate “disclosure controls and procedures” (as
such term is defined in Rules 13a-15 and 15d-14 under the Exchange Act) and
“internal control over financial reporting” (as such term is defined in
Rules 13a-15 and 15d-14 under the Exchange Act) that are in compliance with the
Sarbanes Oxley Act of 2002, as amended (together with the rules and regulations
promulgated in connection therewith, the “Sarbanes Oxley Act”); such disclosure
controls and procedures and internal control over financial reporting are
designed to ensure that material information relating to the Company and the
Subsidiaries is made known to the chief executive officer and chief financial
officer of the Company by others within the Company or any Subsidiary, and such
disclosure controls and procedures and internal control over financial reporting
are effective to perform the functions for which they were established; the
Company’s independent auditors and the audit committee of the board of directors
of the Company have been advised of: (A) any significant deficiencies in the
design or operation of internal control over financial reporting which could
adversely affect the Company’s ability to record, process, summarize, and report
financial data, and (B) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal control
over financial reporting; any material weaknesses in internal control over
financial reporting have been identified to the Company’s independent auditors
and audit committee of the board of directors of the Company; since the date of
the most recent evaluation of such disclosure controls and procedures and
internal control over financial reporting, there have been no significant
changes in internal control over financial reporting or in other factors that
could significantly affect internal control over financial reporting, including
any corrective actions with regard to significant deficiencies and material
weaknesses disclosed in the Time of Sale Information and the Offering
Memorandum.  The Company has provided or made available to the Initial
Purchasers or their counsel true and complete copies of all extant minutes or
draft minutes of meetings, or resolutions adopted by written consent, of the
board of directors of the Company and each Subsidiary and each committee of each
such board in the past three years, and all agendas for each such meeting for
which minutes or draft minutes do not exist.

 

13

--------------------------------------------------------------------------------


 

(ii)                                  There is and has been no failure on the
part of the Company or its Subsidiaries or, to the knowledge of the Company, any
of the Company’s and its Subsidiaries’ directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes Oxley Act,
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

 

(xx)                          Regulation S.  The Company, the Guarantors and
their respective affiliates and all persons acting on their behalf (other than
the Initial Purchasers, as to whom the Company and the Guarantors make no such
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Time of
Sale Information and the Offering Memorandum contain or will contain the
disclosures required by Rule 902.  The Company is a “reporting issuer”, as
defined in Rule 902 under the Securities Act.

 

(yy)                          Reserve Engineers.  Ryder Scott Company, L.P., a
reserve engineer that prepared the reserve report on estimated net proved oil
and natural gas reserves held by the Company and its Subsidiaries as of
December 31, 2017 was, as of the date of preparation of such reserve report, and
is, as of the date hereof, an independent petroleum engineer with respect to the
Company.

 

(zz)                            Reserve Report Information.  The information
contained in the Preliminary Offering Memorandum and Offering Memorandum
regarding estimated proved reserves is based upon the reserve reports prepared
by Ryder Scott Company, L.P., except as otherwise disclosed therein.  The
information provided to Ryder Scott Company, L.P. by the Company, including,
without limitation, information as to: production, costs of operation and
development, current prices for production, agreements relating to current and
future operations and sales of production, was true and correct in all material
respects on the dates that such reports were made. Such information was provided
to Ryder Scott Company, L.P. in accordance with all customary industry
practices.

 

(aaa)                   Intentionally omitted.

 

(bbb)                   Reserve Reports.  The reserve reports prepared by Ryder
Scott Company, L.P. setting forth the estimated proved reserves attributed to
the oil and gas properties of the Company and its Subsidiaries accurately
reflect in all material respects the ownership interests of the Company and its
Subsidiaries in the properties therein. Other than normal production of
reserves, intervening market commodity price fluctuations, fluctuations in
demand for such products, adverse weather conditions, unavailability or
increased costs of rigs, equipment, supplies or personnel, the timing of third
party operations and other facts, in each case in the ordinary course of
business, and except as disclosed in the Preliminary Offering Memorandum and
Offering Memorandum, the Company is not aware of any facts or circumstances that
would result in a material adverse change in the aggregate net reserves, or the
present value of future net cash flows therefrom, as described in the
Preliminary Offering Memorandum and Offering Memorandum and the reserve reports;
and estimates of such reserves and present values as described in the
Preliminary Offering Memorandum and Offering Memorandum and reflected in the
reserve reports comply in all material respects with the applicable requirements
of Regulation S-X and Subpart 1200 of Regulation S-K under the Securities Act.

 

4.                                      Further Agreements of the Company and
the Guarantors.  The Company and each of the Guarantors jointly and severally
covenant and agree with each Initial Purchaser that:

 

(a)                                 Delivery of Copies.  The Company will
deliver, without charge, to the Initial Purchasers as many copies of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including all amendments and
supplements thereto) as the Representative may reasonably request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Before finalizing the Time of Sale Information and the Offering
Memorandum or making or distributing any amendment or supplement to any of the
Time of Sale Information or the Offering Memorandum, the Company will furnish to
the Representative and counsel for the Initial Purchasers a copy of the proposed
Time of Sale Information and Offering Memorandum or such amendment or supplement
for review, and will not distribute any such proposed Time of Sale Information
and Offering Memorandum, amendment or supplement to which the Representative
reasonably objects (unless the

 

14

--------------------------------------------------------------------------------


 

Issuers are advised by counsel that they are required by law to so amend or
supplement the Time of Sale Information or Offering Memorandum).

 

(c)                                  Additional Written Communications.  Before
making, preparing, using, authorizing, approving or referring to any Issuer
Written Communication, the Company will furnish to the Representative and
counsel for the Initial Purchasers a copy of such written communication for
review and will not make, prepare, use, authorize, approve or refer to any such
written communication to which the Representative reasonably objects (unless the
Issuers are advised by counsel that they are required by law to so amend or
supplement the Time of Sale Information or Offering Memorandum).

 

(d)                                 Notice to the Representative.  The Company
will advise the Representative promptly, and confirm such advice in writing,
(i) of the issuance by any governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company or any of the Guarantors of
any notice with respect to any suspension of the qualification of the Securities
for offer and sale in any jurisdiction or the known initiation or threatening of
any proceeding for such purpose; and the Company and the Guarantors will use its
commercially reasonable efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or suspending any such
qualification of the Securities and, if any such order is issued, will use
commercially reasonable efforts to obtain as soon as possible the withdrawal
thereof.

 

(e)                                  Time of Sale Information.  If at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement any of the Time of Sale Information
to comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Time of Sale
Information as may be necessary so that the statements in any of the Time of
Sale Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.

 

(f)                                   Ongoing Compliance of the Offering
Memorandum.  If at any time prior to the completion of the initial offering of
the Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum as may be necessary so that the statements in the Offering Memorandum
as so amended or supplemented will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
or so that the Offering Memorandum will comply with law.

 

(g)                                  Blue Sky Compliance.  The Company will
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representative shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Securities; provided that neither the Company nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any

 

15

--------------------------------------------------------------------------------


 

general consent to service of process in any such jurisdiction or (iii) subject
itself to taxation in any such jurisdiction if it is not otherwise so subject.

 

(h)                                 Clear Market.  During the period from the
date hereof through and including the date that is 60 days after the date
hereof, the Company and each of the Guarantors will not, without the prior
written consent of the Representative, except with respect to indebtedness under
the Credit Facilities, the Notes and the Guarantees, directly or indirectly,
offer to sell, sell, contract to sell, grant any option to purchase, issue any
instrument convertible into or exchangeable for, or otherwise transfer or
dispose of (or enter into any transaction or devise that is designed to, or
could be expected to, result in the disposition in the future of) any debt
securities of the Company or any of its Subsidiaries and having a tenor of more
than one year.

 

(i)                                     Use of Proceeds.  The Company will apply
the net proceeds from the sale of the Securities as described in each of the
Time of Sale Information and the Offering Memorandum under the heading “Use of
Proceeds.”

 

(j)                                    Supplying Information.  While the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, the Company and each of the
Guarantors will, during any period in which the Company is not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, furnish to holders of
the Securities and prospective purchasers of the Securities designated by such
holders, upon the request of such holders or such prospective purchasers, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

 

(k)                                 DTC.  The Company will assist the Initial
Purchasers in arranging for the Securities to be eligible for clearance and
settlement through The Depository Trust Company (“DTC”).

 

(l)                                     No Resales by the Company.  The Company
will not, and will not permit any of its affiliates (as defined in Rule 144
under the Securities Act), for a period of one year after the Closing, to resell
any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

 

(m)                             No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) will, directly or
through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), and
has not taken any of the foregoing actions with respect to any security, that is
or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(n)                                 No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts within the meaning of Regulation S,
and all such persons will comply with the offering restrictions requirement of
Regulation S.

 

(o)                                 No Stabilization.  None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

 

(p)                                 Perfection of Security Interests.  The
Company and each Guarantor (i) shall complete, or shall make customary
arrangements to complete, on or after the Closing Date all filings and other
similar actions required in connection with the perfection of security interests
in the Collateral as and to the extent contemplated by the Indenture and the
Collateral Documents and (ii) shall take all actions necessary to maintain such
security interests and to perfect security interests in any Collateral acquired
after the Closing Date, in each case as and to the extent contemplated by the
Indenture and the Collateral Documents.

 

16

--------------------------------------------------------------------------------


 

5.                                      Certain Agreements of the Initial
Purchasers.  Each Initial Purchaser hereby represents and agrees that it has not
and will not use, authorize use of, refer to, or participate in the planning for
use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the Time of Sale
Information, the Preliminary Offering Memorandum and the Offering Memorandum,
(ii) a written communication that contains no “issuer information” (as defined
in Rule 433(h)(2) under the Securities Act) that was not included (including
through incorporation by reference) in the Time of Sale Information, the
Preliminary Offering Memorandum or the Offering Memorandum, (iii) any written
communication listed on Annex A or prepared pursuant to Section 4(c) above
(including any electronic road show presentation), (iv) any written
communication prepared by such Initial Purchaser and approved by the Company in
advance in writing or (v) any written communication that contains, or is derived
from, only the terms of the Securities and/or other information that was
included (including through incorporation by reference) in the Time of Sale
Information, the Preliminary Offering Memorandum or the Offering Memorandum.

 

6.                                      Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase Securities on
the Closing Date as provided herein is subject to the performance by the Company
and each of the Guarantors of their respective covenants and other obligations
hereunder and to the following additional conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company and the Guarantors contained
herein shall be true and correct on the date hereof and on and as of the Closing
Date; and the statements of the Company, the Guarantors and their respective
officers made in any certificates delivered pursuant to this Agreement shall be
true and correct on and as of the Closing Date.

 

(b)                                 No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by the Company
or any of its Subsidiaries by any “nationally recognized statistical rating
organization,” as such term is defined by the Commission for purposes of
Section 3(a)(62) under the Exchange Act; and (ii) no such organization shall
have publicly announced that it has under surveillance or review, or has changed
its outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued or guaranteed by the Company or any of its
Subsidiaries (other than an announcement with positive implications of a
possible upgrading).

 

(c)                                  No Material Adverse Change.  No event or
condition of a type described in Section 3(e) hereof shall have occurred or
shall exist, which event or condition is not described in each of the Time of
Sale Information (excluding any amendment or supplement thereto after the date
hereof) and the Offering Memorandum (excluding any amendment or supplement
thereto after the date hereof) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

(d)                                 Officers’ Certificate. The Representative
shall have received on and as of the Closing Date a certificate of the chief
executive officer and the chief financial officer of the Company and of an
executive officer of each Guarantor who has specific knowledge of the Company’s
or such Guarantor’s financial matters and is satisfactory to the Representative
(i) confirming that such officer has carefully reviewed the Time of Sale
Information and the Offering Memorandum and, to the knowledge of such officer,
the representations set forth in Sections 3(a) and 3(b) hereof are true and
correct, (ii) confirming that the other representations and warranties of the
Company and the Guarantors in this Agreement are true and correct and that the
Company and the Guarantors have complied with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date and (iii) to the effect set forth in paragraph (b) above.

 

(e)                                  Intentionally omitted.

 

(f)                                   KPMG Comfort Letters.  On the date of this
Agreement and on the Closing Date, KPMG LLP shall have furnished to the Initial
Purchasers, at the request of the Company, letters, dated the respective dates
of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort

 

17

--------------------------------------------------------------------------------


 

letters” to underwriters with respect to the financial statements and certain
financial information contained in each of the Time of Sale Information and the
Offering Memorandum other than such statements and information referenced in
paragraph (g) below; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.

 

(g)                                  KPMG Comanche Comfort Letters.  On the date
of this Agreement and on the Closing Date, KPMG LLP shall have furnished to the
Initial Purchasers, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information related to the Comanche Assets (as defined in the Offering
Memorandum) contained in each of the Time of Sale Information and the Offering
Memorandum; provided that the letter delivered on the Closing Date shall use a
“cut-off” date no more than three business days prior to the Closing Date.

 

(h)                                 BDO Comfort Letters.  On the date of this
Agreement and on the Closing Date, BDO USA, LLP shall have furnished to the
Initial Purchasers, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information contained in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.

 

(i)                                     Opinion and 10b-5 Statement of Counsel
for the Company and the Guarantors.  Akin Gump Strauss Hauer & Feld LLP, counsel
for the Company and the Guarantors, shall have furnished to the Representative,
at the request of the Company, its written opinion and 10b-5 statement, dated
the Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
D hereto.

 

(j)                                    Opinion and 10b-5 Statement of Counsel
for the Initial Purchasers.  The Representative shall have received on and as of
the Closing Date an opinion and 10b-5 statement of Latham & Watkins LLP, counsel
for the Initial Purchasers, with respect to such matters as the Representative
may reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.

 

(k)                                 No Legal Impediment to Issuance.  No action
shall have been taken and no statute, rule, regulation or order shall have been
enacted, adopted or issued by any federal, state or foreign governmental or
regulatory authority that would, as of the Closing Date, prevent the issuance or
sale of the Notes or the issuance of the Guarantees; and no injunction or order
of any federal, state or foreign court shall have been issued that would, as of
the Closing Date, prevent the issuance or sale of the Notes or the issuance of
the Guarantees.

 

(l)                                     Good Standing.  The Representative shall
have received on and as of the Closing Date satisfactory evidence of the good
standing of the Company and the Subsidiaries in their respective jurisdictions
of organization and their good standing in such other jurisdictions where they
do business or are qualified as the Representative may reasonably request prior
to the Closing Date.

 

(m)                             DTC.  The Securities shall be eligible for
clearance and settlement through DTC.

 

(n)                                 Ryder Scott Comfort Letters.  The
Representative shall have received letters, dated, respectively, the date hereof
and the Closing Date, in form and substance reasonably satisfactory to the
Representative, of Ryder Scott Company, L.P. confirming that, as of the date of
its reserve report as of December 31, 2017, it was an independent reserve
engineer for the Company, and that, as of the date of such letter, no
information had come to its attention that could reasonably have been expected
to cause it to withdraw its reserve report.

 

(o)                                 Lien Searches.  The Representative shall
have received the results of a recent lien search in each of the jurisdictions
where assets of the Company and the Guarantors are located and any jurisdictions
in which valid

 

18

--------------------------------------------------------------------------------


 

filings with respect to such assets of the Company and the Guarantors may be in
effect, and such search shall reveal no liens on any of the assets of the
Company and the Guarantors or their respective subsidiaries except for Permitted
Exceptions, Permitted Liens or liens granted pursuant to the Credit Documents or
the Collateral Documents.

 

(p)                                 Collateral Trust Agreement.  The Initial
Purchasers shall have received conformed counterparts of the Collateral Trust
Agreement that shall have been executed and delivered by duly authorized
officers of each party thereto.

 

(q)                                 Filings, Registration and Recordings. 
Except as otherwise contemplated by the Indenture or the Collateral Documents,
each document (including any Uniform Commercial Code financing statement)
required by the Collateral Documents, or under law or reasonably requested by
the Representative, in each case, to be filed, registered or recorded, or
delivered for filing on or prior to the Closing Date, to the extent applicable,
including filings in the U.S. Patent and Trademark Office and the U.S. Copyright
Office in order to create in favor of the Collateral Trustee, for the benefit of
the Priority Lien Secured Parties, a perfected first-priority lien and security
interest in the Personal Property Collateral that can be perfected by the making
of such filings, registrations or recordations, prior and superior to the right
of any other person (other than Permitted Liens), shall be executed and in
proper form for filing, registration or recordation.

 

(r)                                    Company Credit Facility.  Concurrently
with or prior to the Closing Date, the Company and the Guarantors shall have
entered into the Credit Facility Amendment and the Representative shall have
received conformed counterparts thereof.

 

(s)                                   Additional Documents.  On or prior to the
Closing Date, the Company and the Guarantors shall have furnished to the
Representative such further certificates and documents as the Representative may
reasonably request prior to the Closing Date.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
The Company and each of the Guarantors jointly and severally agree to indemnify
and hold harmless each Initial Purchaser, its selling agents, its affiliates,
employees, directors and officers and each person, if any, who controls such
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages, liabilities and expenses (including, without limitation, legal fees and
other expenses incurred in connection with any suit, action or proceeding or any
claim asserted, as such fees and expenses are incurred), joint or several, that
arise out of, or are based upon, any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
any of the other Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum (or any amendment or supplement thereto) or any omission
or alleged omission to state therein a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the foregoing indemnity agreement
shall not apply to any loss, claim, damage, liability or expense to the extent,
but only to the extent, arising out of or based upon any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto) and, subject to Section 7(c), to reimburse each Initial Purchaser and
each such affiliate, director, officer, employee or controlling person for any
and all expenses (including the fees and disbursements of counsel chosen by the
Representative) as such expenses are reasonably incurred by such Initial
Purchaser or such affiliate, director, officer, employee or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action.

 

(b)                                 Indemnification of the Company and the
Guarantors.  Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company, each of the Guarantors, each of their
respective directors

 

19

--------------------------------------------------------------------------------


 

and officers and each person, if any, who controls the Company or any of the
Guarantors within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Initial Purchaser furnished to the Company
in writing by such Initial Purchaser through the Representative expressly for
use in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information consists of the information set forth under paragraphs 3, 10,
and 11, and under the third sentence of paragraph 9, under the heading “Plan of
Distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum.

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 7
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 7.  If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall be entitled to appoint counsel (including
local counsel) of the Indemnifying Person’s choice (that is reasonably
satisfactory to the Indemnified Person) at the Indemnifying Person’s expense to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 7.  In any such proceeding, any Indemnified Person
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for any Initial Purchaser, its affiliates, employees, selling
agents, directors and officers and any control persons of such Initial Purchaser
shall be designated in writing by the Representative, and any such separate firm
for the Company, the Guarantors, their respective directors and officers and any
control persons of the Company and the Guarantors shall be designated in writing
by the Company.  The Indemnifying Person shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person entitled to indemnification
hereunder from and against any loss or liability by reason of such settlement or
judgment.  Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding subject to indemnification hereunder effected without its written
consent if (i) such settlement is entered into more than 60 days after receipt
by the Indemnifying Person of such request and (ii) the Indemnifying Person
shall not have reimbursed the Indemnified Person in accordance with such request
or contested such reimbursement in good faith prior to the date of such
settlement.  No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

20

--------------------------------------------------------------------------------


 

(d)                                 Contribution.  If the indemnification
provided for in paragraphs (a) and (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each Indemnifying Person under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages, liabilities or expenses (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company and
the Guarantors on the one hand and the Initial Purchasers on the other from the
offering of the Securities or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) but also the relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions that
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations.  The relative benefits received by
the Company and the Guarantors on the one hand and the Initial Purchasers on the
other shall be deemed to be in the same respective proportions as the net
proceeds (before deducting expenses) received by the Company from the sale of
the Securities and the total discounts and commissions received by the Initial
Purchasers in connection therewith, as provided in this Agreement, bear to the
aggregate offering price of the Securities.  The relative fault of the Company
and the Guarantors on the one hand and the Initial Purchasers on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or any Guarantor
or by the Initial Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

 

(e)                                  Limitation on Liability.  The Company, the
Guarantors and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above.  The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages,
liabilities or expenses referred to in paragraph (d) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
incurred by such Indemnified Person in connection with any such action or
claim.  Notwithstanding the provisions of this Section 7, in no event shall an
Initial Purchaser be required to contribute any amount in excess of the amount
by which the total discounts and commissions received by such Initial Purchaser
with respect to the offering of the Securities exceeds the amount of any damages
that such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in this Section 7 are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.

 

8.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Representative, by notice to the
Company, if after the execution and delivery of this Agreement and on or prior
to the Closing Date (i) (x) trading in any securities of the Company shall be
suspended by the Commission or by the New York Stock Exchange, or (y) other than
as specified in (x), trading in securities generally on either the Nasdaq Stock
Market or the New York Stock Exchange shall have been suspended or materially
limited; (ii) a general moratorium on commercial banking activities shall have
been declared by either federal or New York State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States shall have occurred; (iii) there is an outbreak or
escalation of hostilities or national or international calamity or crisis in any
case involving the United States, on or after the date of this Agreement, or if
there has been a declaration by the United States of a national emergency or war
or other national or international calamity or crisis (economic, political,
financial or otherwise) which affects the U.S. and international financial
markets, that, in the judgment of the Representative, is material and adverse
and makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum; or
(iv) there shall have been such a material adverse change in general economic,
political or financial conditions or the effect (or potential effect if the
financial markets in the United States have not yet opened) of substantial
change of international conditions on the financial markets

 

21

--------------------------------------------------------------------------------


 

in the United States shall be such that, in the judgment of the Representative,
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.

 

9.                                      Defaulting Initial Purchaser.  (a)  If,
on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement.  If, within 36 hours after any such default
by any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange
for the purchase of such Securities, then the Company shall be entitled to a
further period of 36 hours within which to procure other persons satisfactory to
the non-defaulting Initial Purchasers to purchase such Securities on such
terms.  If other persons become obligated or agree to purchase the Securities of
a defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes.  As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased does not exceed 10% of the aggregate principal amount of all
the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased exceeds 10% of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof (except for any such expenses of a defaulting Initial
Purchaser) and except that the provisions of Section 7 hereof shall not
terminate and shall remain in effect.

 

(d)                                 Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Company, the
Guarantors or any non-defaulting Initial Purchaser for damages caused by its
default.

 

10.                               Payment of Expenses.  (a)  Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, the Company and each of the Guarantors jointly and severally agree
to pay or cause to be paid all costs and expenses incident to the performance of
their respective obligations hereunder, including without limitation, (i) the
costs incident to the authorization, issuance, sale, preparation and delivery of
the Securities and any taxes payable in that connection; (ii) the costs incident
to the preparation and printing of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including any amendment or supplement thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s and the
Guarantors’ counsel (including local and special counsel) and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel

 

22

--------------------------------------------------------------------------------


 

to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
(ix) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show
presentation, expenses associated with production of road show slides and
graphics, and, with the prior written approval of the Company, fees and expenses
of any consultants engaged in connection with the road show presentations, and
travel and lodging expenses of the representatives and officers of the Company
and any such consultants; (x) the fees and expenses incurred with respect to
creating, documenting and perfecting the security interests in the Collateral as
contemplated by the Indenture and the Collateral Documents (including the
related fees and expenses of counsel to the Initial Purchasers for all periods
prior to and after the Closing Date); and (xi) one-half the cost of any airplane
used in connection with the “road show.”  It is understood, however, that except
as provided in Section 10(b), Section 7 and Section 9(c), the Initial Purchasers
will pay all of their costs and expenses, including fees and disbursements of
their counsel, transfer taxes payable on resale of any of the Securities by
them, any expenses connected with any offers they may make and one-half the cost
of any airplane used in connection with the “road show.”

 

(b)                                 If this Agreement shall be terminated by the
Initial Purchasers, or any of them, pursuant to Section 8(i)(x) or because of
any failure or refusal on the part of the Company to comply with the terms or to
fulfill any of the conditions of this Agreement, or if for any reason the
Company shall be unable to perform its obligations under this Agreement, the
Company and each of the Guarantors, jointly and severally, will reimburse the
Initial Purchasers or such Initial Purchasers as have so terminated this
Agreement with respect to themselves, severally, for all out-of-pocket expenses
(including the fees and disbursements of their counsel) reasonably incurred by
such Initial Purchasers in connection with this Agreement or the offering
contemplated hereunder.

 

11.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and any directors, officers or
controlling persons referred to in Section 7 hereof, and the selling agents,
employees and affiliates of each Initial Purchaser referred to in Section 7
hereof.  Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein.  No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

 

12.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Company, the
Guarantors and the Initial Purchasers contained in this Agreement or made by or
on behalf of the Company, the Guarantors or the Initial Purchasers pursuant to
this Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Securities and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Company, the Guarantors or the Initial Purchasers.

 

13.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business day” means any day other than a day on which banks are permitted or
required to be closed in New York City; and (c) the term “written communication”
has the meaning set forth in Rule 405 under the Securities Act.

 

14.                               Miscellaneous.  (a)  Authority of the
Representative.  Any action by the Initial Purchasers hereunder may be taken by
the Representative on behalf of the Initial Purchasers, and any such action
taken by the Representative shall be binding upon the Initial Purchasers.

 

(b)                                 Partial Unenforceability.  The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof.  If any section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

(c)                                  Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted and confirmed by any standard form of
telecommunication.  Notices to the Initial Purchasers shall be given to the
Representative at Citigroup Global

 

23

--------------------------------------------------------------------------------


 

Markets Inc. (fax no.:  (646) 291-1469) and confirmed to Citigroup Global
Markets Inc. at 388 Greenwich Street, New York, New York 10013, Attention: 
General Counsel.  Notices to the Company and the Guarantors shall be given to
them at Sanchez Energy Corporation, 1000 Main Street, Suite 3000, Houston, Texas
77002; Attention: General Counsel.

 

(d)                                 Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

(e)                                  Submission to Jurisdiction; Waiver of Jury
Trial.  No proceeding related to this Agreement or the transactions contemplated
hereby may be commenced, prosecuted or continued in any court other than the
courts of the State of New York located in the City and County of New York or in
the United States District Court for the Southern District of New York, which
courts shall have jurisdiction over the adjudication of such matters, and the
Issuers hereby consent to the jurisdiction of such courts and personal service
with respect thereto.  The Issuers hereby waive all right to trial by jury in
any proceeding (whether based upon contract, tort or otherwise) in any way
arising out of or relating to this Agreement.  The Issuers agree that a final
judgment in any such proceeding brought in any such court shall be conclusive
and binding upon the Issuers and may be enforced in any other courts in the
jurisdiction of which the Issuers are or may be subject, by suit upon such
judgment.

 

(f)                                   Counterparts.  This Agreement may be
signed in counterparts (which may include counterparts delivered by any standard
form of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

(g)                                  Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(h)                                 Headings.  The headings herein are included
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

[Signature Pages Follow]

 

24

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

SANCHEZ ENERGY CORPORATION, as Issuer

 

 

 

 

 

 

 

 

 

By:

/s/ Howard J. Thill

 

 

Name:

Howard J. Thill

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

ROCKIN L RANCH COMPANY, LLC, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Howard J. Thill

 

 

Name:

Howard J. Thill

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

SN PALMETTO, LLC, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Howard J. Thill

 

 

Name:

Howard J. Thill

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

SN COTULLA ASSETS, LLC, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Howard J. Thill

 

 

Name:

Howard J. Thill

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

SN EF MAVERICK, LLC, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Howard J. Thill

 

 

Name:

Howard J. Thill

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

SN MARQUIS LLC, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Howard J. Thill

 

 

Name:

Howard J. Thill

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

SN OPERATING, LLC, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Howard J. Thill

 

 

Name:

Howard J. Thill

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

SN TMS, LLC, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Howard J. Thill

 

 

Name:

Howard J. Thill

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

SN CATARINA, LLC, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Howard J. Thill

 

 

Name:

Howard J. Thill

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement is
hereby confirmed and accepted as of the
date first written above.

 

CITIGROUP GLOBAL MARKETS INC.

 

For itself and on behalf of the several
Initial Purchasers listed in Schedule 1
hereto.

 

By:

/s/ J. Scott Schlossel

 

 

Name:

J. Scott Schlossel

 

 

Title:

Managing Director

 

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Purchaser

 

Principal Amount

 

 

 

 

 

Citigroup Global Markets Inc.

 

$

97,500,000

 

J.P. Morgan Securities LLC

 

$

93,750,000

 

RBC Capital Markets, LLC

 

$

93,750,000

 

ABN AMRO Securities (USA) LLC

 

$

30,000,000

 

Capital One Securities, Inc.

 

$

30,000,000

 

ING Financial Markets LLC

 

$

30,000,000

 

SunTrust Robinson Humphrey, Inc.

 

$

30,000,000

 

Fifth Third Securities, Inc.

 

$

9,500,000

 

BB&T Capital Markets, a division of BB&T Securities, LLC

 

$

7,500,000

 

CIBC World Markets Corp.

 

$

7,500,000

 

Comerica Securities, Inc.

 

$

7,500,000

 

IBERIA Capital Partners L.L.C.

 

$

7,500,000

 

Natixis Securities Americas LLC

 

$

7,500,000

 

PNC Capital Markets LLC

 

$

7,500,000

 

SG Americas Securities, LLC

 

$

7,500,000

 

Intrepid Partners, LLC

 

$

5,000,000

 

BOK Financial Securities, Inc.

 

$

4,166,666.67

 

Citizens Capital Markets, Inc.

 

$

4,166,666.67

 

Credit Agricole Securities (USA) Inc.

 

$

4,166,666.67

 

The Huntington Investment Company

 

$

4,166,666.67

 

Macquarie Capital (USA) Inc.

 

$

4,166,666.67

 

SMBC Nikko Securities America, Inc.

 

$

4,166,666.67

 

Cabrera Capital Markets, LLC

 

$

750,000

 

Johnson Rice & Company L.L.C.

 

$

750,000

 

Scotia Capital (USA) Inc.

 

$

750,000

 

Tuohy Brothers Investment Research, Inc.

 

$

750,000

 

 

 

 

 

Total

 

$

500,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Guarantors

 

Guarantor

 

Jurisdiction of Organization

Rockin L Ranch Company, LLC

 

Delaware

SN Catarina, LLC

 

Delaware

SN Cotulla Assets, LLC

 

Texas

SN EF Maverick, LLC

 

Delaware

SN Marquis LLC

 

Delaware

SN Operating, LLC

 

Texas

SN Palmetto, LLC

 

Delaware

SN TMS, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Time of Sale Information

 

1.                                      Term sheet containing the terms of the
securities, substantially in the form of Annex B.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Form of Pricing Term Sheet

 

See attached.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)                                 Each Initial Purchaser acknowledges that the
Securities have not been registered under the Securities Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except pursuant to an exemption from, or in transactions not
subject to, the registration requirements of the Securities Act.

 

(b)                                 Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     Such Initial Purchaser has not offered
and sold the Securities, and will not offer and sell the Securities, (A) as part
of their distribution at any time and (B) otherwise until 40 days after the
later of the commencement of the offering of the Securities and the Closing
Date, only in accordance with Regulation S under the Securities Act (“Regulation
S”) or Rule 144A or any other available exemption from registration under the
Securities Act.

 

(ii)                                  None of such Initial Purchaser or any of
its affiliates or any other person acting on its or their behalf has engaged or
will engage in any directed selling efforts with respect to the Securities, and
all such persons have complied and will comply with the offering restrictions
requirement of Regulation S.

 

(iii)                               At or prior to the confirmation of sale of
any Securities sold in reliance on Regulation S, such Initial Purchaser will
have sent to each distributor, dealer or other person receiving a selling
concession, fee or other remuneration that purchases Securities from it during
the distribution compliance period a confirmation or notice to substantially the
following effect:

 

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act.  Terms used above have the meanings given to them by
Regulation S.

 

(iv)                              Such Initial Purchaser has not and will not
enter into any contractual arrangement with any distributor with respect to the
distribution of the Securities, except with its affiliates or with the prior
written consent of the Company.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

(c)                                  Each Initial Purchaser acknowledges that no
action has been or will be taken by the Company that would permit a public
offering of the Securities, or possession or distribution of any of the
Preliminary Offering Memorandum, the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

Form of Opinion of Counsel for the Company and the Guarantors

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Subsidiaries

 

Subsidiary

 

Jurisdiction of Organization

Rockin L Ranch Company, LLC

 

Delaware

Sanchez Resources, LLC

 

Delaware

SN Capital, LLC

 

Delaware

SN Catarina, LLC

 

Delaware

SN Comanche Manager, LLC

 

Delaware

SN Cotulla Assets, LLC

 

Texas

SN EF Maverick, LLC

 

Delaware

SN EF UnSub GP, LLC

 

Delaware

SN EF UnSub Holdings, LLC

 

Delaware

SN EF Unsub, LP

 

Delaware

SN Marquis LLC

 

Delaware

SN Midstream, LLC

 

Delaware

SN Operating, LLC

 

Texas

SN Palmetto, LLC

 

Delaware

SN Services, LLC

 

Delaware

SN Terminal, LLC

 

Delaware

SN TMS, LLC

 

Delaware

SN UR Holdings, LLC

 

Delaware

SR Acquisition I, LLC

 

Delaware

SR Acquisition III, LLC

 

Delaware

SR TMS, LLC

 

Delaware

 

--------------------------------------------------------------------------------